DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 it is unclear in the definitions for R7, R8 and R9, if applicant intends for the alkyl group, if selected, to also comprise from 2 to 6 carbon atoms.  It is unclear if applicant intends for only the alkoxyl group, if selected as substituents R7, R8, and/or R9  to comprise 2 to 6 carbon atoms.  It is unclear if applicant intends for any chain length of carbon atom for the embodiment when R7, R8, and/or R9 are alkyl groups, i.e., c1 to c∞.  Clarification is requested. 
It is unclear if applicant intends for R7, R8 and/or R9 when chosen to be an alkoxy group having from 2 to 6 carbon atoms, if applicant is intending to describe said substituent when an C2 to C6 alkyl is selected since when R7, R8 and/or R9 are selected to be alkyl groups the said corresponding substituents in formula (I) will be alkoxy groups, i.e., ---Si-OCH2CH3, when alkyl is -CH2CH3.  Is applicant intending for the instant when R7, R8 and/or R9 are chosen as alkoxy groups to represent peroxy substituents in formula (I), i.e., ---Si-O-OCH2CH3, for example (R7, R8 and/or R9 being alkoxyl –OCH2CH3).   Clarification is requested.  
Its unclear in claim 4, if applicant intends for the ethyl group of R7, R8 and R9 to be for said alkyl, if selected, or said alkoxy, if selected, or for both alkyl and alkoxy substituents.  Clarification is requested.
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  
Regarding claim 10, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANZA L MCCLENDON whose telephone number is (571)272-1074. The examiner can normally be reached 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANZA L. McCLENDON/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        



SMc